..... .,.        Case 3:20-cr-10125-DMS Document 18 Filed 02/26/21 PageID.33 Page 1 of 2
    AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                           UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                                                        (For Revocation of Probation or Supervised Release)
                                      V.                                (For Offenses Committed On or After November 1, 1987)

                         ERNESTO GIL-CAMACHO                               Case Number:            20CR10125-DMS

                                                                        RaJ?.haella Friedman FD
                                                                        Defendant's Attorney
      REGISTRATION NO.                76309112
      •-
     THE DEFENDANT:
      IZl admitted guilt to violation of allegation(s) No.      1 and 2 (Judicial Notice taken}

      D     was found guilty in violation ofallegation(s) No.
                                                              ------------ after denial of guilty.
     Accordin~ly, the court has a(\judicated that the defendant is guilty of the following allegation(s):
                                                                                                          ~--------
    Allegation Number                   Nature ofViolatiou
                                                                                                               F •-L·  t':
                                                                                                                 mI i: iMJJ
                                                                                                                          dt.•-

                                        Illegal entry into the United States
                     2                  Committed a federal, state or local offense                                FEB 2 6 2021
                                                                                                           CLERK US DISfHICT COURT
                                                                                                        SOUTHERN DISTRICT OF CALICORNIA
                                                                                                        BY                ~       DEPUTY
                                                                                                                          V
         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
           IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
   change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
   judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
   material change in the defendant's economic circumstances.

                                                                                               2
                                                                       Date oflmposition of Sentence



                                                                       HON. Dan'lt-M:"'Saliraw
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
        ,,.,,t             Case 3:20-cr-10125-DMS Document 18 Filed 02/26/21 PageID.34 Page 2 of 2

    •     AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

           DEFENDANT:                     ERNESTO GIL-CAMACHO                                                      Judgment - Page 2 of2
           CASE NUMBER:                   20CR10125-DMS

                                                                 IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
                  EIGHTEEN (18) MONTHS as follows: TWELVE (12) MONTHS concurrent and SIX (6) MONTHS consecutive to
                 20cr2272-DMS.




                 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
                 •     The court makes the following recommendations to the Bureau of Prisons:




             •         The defendant is remanded to the custody of the United States Marshal.

             •         The defendant shall surrender to the United States Marshal for this district:
                       •     at _ _ _ _ _ _ _ _ _ A.M.                        on
                       •     as notified by the United States Marshal.

                      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
             •        Prisons:
                      •      on or before
                      •      as notified by the United States Marshal.
                      •      as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

           I have executed this judgment as follows:

                      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                UNITED STATES MARSHAL



                                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                                   20CR10125-DMS

r
